DETAILED ACTION
The instant application having Application No. 17/139506 has a total of 15 claims pending in the application.  There are 2 independent claims and 13 dependent claims, all of which are ready for examination by the examiner.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-8 and 13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 10,925,083.  Although the claims at issue are not identical, they are not patentably distinct from each other because Claims 1-8 and 13 of the present application are anticipated by claims 1-9 of U.S. Patent No. 10,925,083.

Present application:

1. A method for receiving a downlink signal by a user equipment (UE) in a wireless communication system, the method comprising:

receiving downlink control information (DCI) including information regarding a plurality of transmission configuration indication (TCI) states and information regarding a plurality of Demodulation Reference Signal (DM-RS) ports within two or more code division multiplexing (CDM) groups including a first CDM group and a second CDM group,

wherein the plurality of TCI states includes a first TCI state and a second TCI state, and

wherein the plurality of DM-RS ports include one or more DM-RS ports for a first downlink data within the first CDM group and one or more DM-RS ports for a second downlink data within the second CDM group; and

receiving the first downlink data and the second downlink data based on the DCI,

wherein the first TCI state is related to the first CDM group and the second TCI state is related to the second CDM group.
US 10,925,083:

1. A method for receiving a downlink signal by a user equipment (UE) in a wireless communication system, the method comprising:

receiving downlink control information (DCI) including information regarding a plurality of transmission configuration indication (TCI) states and information regarding a plurality of Demodulation Reference Signal (DM-RS) ports within two or more code division multiplexing (CDM) groups including a first CDM group and a second CDM group,

wherein the plurality of TCI states includes a first TCI state and a second TCI state, and

wherein the plurality of DM-RS ports includes one or more DM-RS ports for a first physical downlink shared channel (PDSCH) within the first CDM group and one or more DM-RS ports for a second PDSCH within the second CDM group; and

receiving the first PDSCH and the second PDSCH based on the DCI,

wherein the first TCI state is related to the first CDM group and the second TCI state is related to the second CDM group.
2. The method of claim 1, wherein the first downlink data is received based on a reference signal (RS) set related with the first TCI state, and the second downlink data is received based on a RS set related with the second TCI state.
2. The method of claim 1, wherein the first PDSCH is received based on a reference signal (RS) set related with the first TCI state, and the second PDSCH is received based on a RS set related with the second TCI state.
3. The method of claim 1, wherein, a resource of the first downlink data is overlapped with a resource of the second downlink data on a time domain.
4. The method of claim 1, wherein, the first PDSCH is overlapped with the second PDSCH on a time domain.
4. method of claim 2, wherein the UE receives the first downlink data based on a first reception beam for the first downlink data determined based on the RS set related with the first TCI state.
3. The method of claim 2, wherein the UE receives the first PDSCH based on a first reception beam for the first PDSCH determined based on the RS set related with the first TCI state.
5. The method of claim 3, wherein the resource of the first downlink data is overlapped with the resource of the second downlink data in at least one or more identical symbols.
5. The method of claim 4, wherein the first PDSCH is overlapped with the second PDSCH in at least one or more identical symbols.
6. The method of claim 1, wherein, based on the UE configured with a first DM-RS configuration type: the first CDM group includes DM-RS ports with DM-RS port numbers {0, 1, 4, 5} and the second CDM group includes DM-RS ports with DM-RS port numbers {2, 3, 6, 7}, and


wherein, based on the UE configured with a second DM-RS configuration type: the first CDM group includes DM-RS ports with DM-RS port numbers {0, 1, 6, 7} and the second CDM group includes DM-RS ports with DM-RS port numbers {2, 3, 8, 9}.
6. The method of claim 1, wherein, based on the UE configured with a first DM-RS configuration type: the first CDM group includes DM-RS port #0, DM-RS port #1, DM-RS port #4, and DM-RS port #5, and the second CDM group includes DM-RS port #2, DM-RS port #3, DM-RS port #6, and DM-RS port #7.

7. The method of claim 1, wherein, based on the UE configured with a second DM-RS configuration type: the first CDM group includes DM-RS port #0, DM-RS port #1, DM-RS port #6, and DM-RS port #7, and the second CDM group includes DM-RS port #2, DM-RS port #3, DM-RS port #4, DM-RS port #5, DM-RS port #8, DM-RS port #9, DM-RS port #10, and DM-RS port #11.
8. A user equipment (UE) configured to receive a downlink signal in a wireless communication system, the UE comprising:

at least one receiver; at least one processor; and at least one memory operably connected to the at least one processor and storing instructions that, based on being executed, cause the at least one processor to perform operations comprising:

receiving downlink control information (DCI) including information regarding a plurality of transmission configuration indication (TCI) states and information regarding a plurality of Demodulation Reference Signal (DM-RS) ports within two or more code division multiplexing (CDM) groups including a first CDM group and a second CDM group,

wherein the plurality of TCI states includes a first TCI state and a second TCI state, and

wherein the plurality of DM-RS ports include one or more DM-RS ports for a first downlink data within the first CDM group and one or more DM-RS ports for a second downlink data within the second CDM group; and

receiving the first downlink data and the second downlink data based on the DCI,

wherein the first TCI state is related to the first CDM group and the second TCI State is related to the second CDM group.
8. A user equipment (UE) configured to receive a downlink signal in a wireless communication system, the UE comprising:

at least one receiver; at least one processor; and at least one memory operably connected to the at least one processor and storing instructions that, based on being executed, cause the at least one processor to perform operations comprising:

receiving downlink control information (DCI) including information regarding a plurality of transmission configuration indication (TCI) states and information regarding a plurality of Demodulation Reference Signal (DM-RS) ports within two or more code division multiplexing (CDM) groups including a first CDM group and a second CDM group,

wherein the plurality of TCI states includes a first TCI state and a second TCI state, and

wherein the plurality of DM-RS ports include one or more DM-RS ports for a first physical downlink shared channel (PDSCH) within the first CDM group and one or more DM-RS ports for a second PDSCH within the second CDM group; and

receiving the first PDSCH and the second PDSCH based on the DCI,

wherein the first TCI state is related to the first CDM group and the second TCI State is related to the second CDM group.
13. The UE of claim 6, wherein the UE communicates with at least one of a mobile terminal, a network, or a self-driving vehicle other than a vehicle in which the UE is included.
9. The UE of claim 8, wherein the UE communicates with at least one of a mobile terminal, a network, or a self-driving vehicle other than a vehicle in which the UE is included.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 9, 10, 13 and 14 recite the limitation “The UE of claim 6, …”.  Claim 11 recites the limitation “The UE of claim 7, …”.  However, claims 6 and 7 are drawn to “The method of claim 1” and “The method of claim 6”, respectively.  Thus, there is insufficient antecedent basis for these limitations in the claims.

Claim 15 depends from claim 14 and inherits the same deficiencies.  Accordingly, it is rejected based on the same reasoning as claim 14.

Claim 12 recites “The UE of claim 8, wherein the resource oef the first downlink data is overlapped with the resource of the second downlink data in at least one or more identical symbols.”  However, claim 8 does not include any previous recitation of a resource of the first downlink data or a resource of the second downlink data.  Thus, there is insufficient antecedent basis for these limitations in the claim.  Furthermore, the Examiner recommends correcting “oef” to “of”.

Allowable Subject Matter
Claims 1-15 are allowable over the prior art.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Scott M Sciacca whose telephone number is (571)270-1919. The examiner can normally be reached Monday thru Friday, 7:30 A.M. - 5:00 P.M. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Avellino can be reached on (571) 272-3905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCOTT M SCIACCA/               Primary Examiner, Art Unit 2478